 

 

 

 

 

 

 

EXHIBIT 10.11

 

SUBORDINATION AGREEMENT

 

 

 

 



SUBORDINATION AGREEMENT

This SUBORDINATION AGREEMENT (this “Agreement”), dated as of May 31, 2005 is
among GALAXY ENERGY CORPORATION, a Colorado corporation (“Borrower”), DOLPHIN
ENERGY CORPORATION, a Nevada corporation, and PANNONIAN INTERNATIONAL, LTD., a
Colorado corporation (each such corporation, including Borrower, and together
with each other Person who becomes a party to this Agreement each an “Obligor”
and, together, “Obligors”), the parties listed on the Schedule of Subordinated
Creditors attached hereto (each a “Subordinated Creditor”, and collectively the
“Subordinated Creditors”), and HFTP INVESTMENT L.L.C, GAIA OFFSHORE MASTER FUND,
LTD., CAERUS FUND LTD, AG DOMESTIC CONVERTIBLES, L.P., AG OFFSHORE CONVERTIBLES,
LTD., and LEONARDO, L.P., (collectively, and together with any transferees or
holders from time to time of the Notes (as defined below), hereinafter, the
“Lenders”), and PROMETHEAN ASSET MANAGEMENT L.L.C., a Delaware limited liability
company, in its capacity as collateral agent for itself and for the Lenders
(including any successor agent, hereinafter, the “Agent”).

R E C I T A L S

A.   Borrower has executed and delivered to each of the Lenders those certain
senior secured convertible notes each made by Borrower and dated as of August
19, 2004, October 27, 2004, and May 31, 2005 (as the same may be amended,
restated, supplemented or modified and in effect from time to time, and
including any notes issued in exchange or substitution therefor, individually a
“Note” and collectively the “Notes”). The Notes were issued pursuant to a
certain Securities Purchase Agreement dated as of August 19, 2004 (as the same
has been and hereafter may be amended, modified, supplemented or restated, the
“2004 Purchase Agreement”), and a certain Securities Purchase Agreement dated as
of May 31, 2005 (as the same has been and hereafter may be amended, modified,
supplemented or restated, the “2005 Purchase Agreement”, and together with the
2004 Purchase Agreement, collectively, the “Purchase Agreement”), in each case
by and among, inter alia, Borrower and the Lenders, and pursuant to which the
Lenders have made certain loans (“Loans”) to Borrower.

B.   DOLPHIN ENERGY CORPORATION, a Nevada corporation, and PANNONIAN
INTERNATIONAL, LTD, a Colorado corporation (each such entity, together with each
other person or entity who becomes a party to the Guaranty (as defined herein)
by execution of a joinder in the form of Exhibit A attached thereto, is referred
to individually as a “Guarantor” and collectively as the “Guarantors”) have
executed a Guaranty dated as of August 19, 2004 (as the same may be amended,
restated, supplemented or modified and in effect from time to time, the
“Guaranty”) in favor of the Agent in respect of Borrower’s obligations under the
Purchase Agreement and the Notes.

C.   Borrower (the “Subordinated Obligor”) and Subordinated Creditors have
entered into a Securities Purchase Agreement dated as of March 1, 2005 (as the
same may be amended, supplemented, restated or otherwise modified from time to
time as permitted hereunder, the “Subordinated Purchase Agreement”) pursuant to
which, among other things, Subordinated Creditors have extended credit to the
Subordinated Obligor as evidenced by Senior Subordinated Convertible Notes each
dated as of March 1, 2005 by Subordinated Obligor in

 

 

60365220

 



 

favor of Subordinated Creditors in the aggregate original principal amount of
$7,695,000 (as the same may be amended, supplemented, restated or otherwise
modified from time to time as permitted hereunder and including any notes issued
in exchange or substitution therefor, each a “Subordinated Note” and
collectively, the “Subordinated Notes”), and pursuant to which Subordinated
Obligor has incurred and may hereafter incur other obligations and liabilities
to Subordinated Creditors.

D.            The consummation of the transactions contemplated by the
Subordinated Purchase Agreement, the Subordinated Notes or any other
Subordinated Indebtedness Documents (as defined herein) are subject to the
execution and delivery of this Agreement by the Subordinated Obligor,
Subordinated Creditors, Agent and Lenders.

NOW, THEREFORE, in reliance upon this Agreement, and for other good and valuable
consideration, the receipt and sufficiency of which hereby are acknowledged, the
parties hereto hereby agree as follows:

1.             Definitions. All capitalized terms used but not elsewhere defined
in this Agreement shall have the respective meanings ascribed to such terms in
the Purchase Agreement and the Notes. The following terms shall have the
following meanings in this Agreement:

Enforcement Action is defined in subsection 2.7.

Lender or Lenders shall mean any holder of Senior Indebtedness including,
without limitation, any holder of any Senior Indebtedness after the consummation
of any Permitted Refinancing.

Loan Documents means the collective reference to the Purchase Agreement, the
Notes, the Warrants, Registration Rights Agreement, the Irrevocable Transfer
Agent Instructions, the Conveyances of Overriding Royalty Interests, the USBIT
Account Control Agreement, the ANB Amendment and the ANB Account Control
Agreement as amended thereby, the First Amendment and the Security Agreement as
amended thereby, the Guaranty as amended thereby and the Pledge Agreement as
amended thereby, the 2004 Amendment, the Mortgage Amendments and the Mortgages
as amended thereby, the Colorado Mortgage and each of the other agreements to
which any Obligor is a party or is bound in connection with the transactions
contemplated under the Purchase Agreement and the Notes.

Paid in Full or Payment in Full shall mean the indefeasible payment in full in
cash of all Senior Indebtedness and termination of all commitments to lend under
the Loan Documents and Permitted Refinancing Loan Documents.

 

Permitted Refinancing means any refinancing of the Senior Indebtedness.

Permitted Refinancing Loan Documents means any and all agreements, documents and
instruments executed in connection with a Permitted Refinancing of Senior
Indebtedness.

Proceeding is defined in subsection 2.3.

 

 

2

60365220

 



 

 

Senior Indebtedness shall mean the obligations, liabilities and other amounts
owed under the Purchase Agreement, the Notes or any other Loan Document
including all interest, fees, expenses, indemnities and enforcements costs,
whether before or after the commencement of a Proceeding and without regard to
whether or not an allowed claim, and all obligations and liabilities incurred
with respect to Permitted Refinancings, together with any amendments,
restatements, modifications, renewals or extensions of any thereof.

Subordinated Creditor shall mean each “Subordinated Creditor” which is signatory
to this Agreement and any other holders of a Subordinated Note or any other
Subordinated Indebtedness from time to time as permitted hereunder.

Subordinated Default shall mean a default in the payment of the Subordinated
Indebtedness, or performance of any term, covenant or condition contained in the
Subordinated Indebtedness Documents or the occurrence of any event or condition,
which default, event or condition permits any Subordinated Creditor to
accelerate or demand payment of all or any portion of the Subordinated
Indebtedness.

Subordinated Default Notice shall mean a written notice to Agent pursuant to
which Agent is notified of the existence of a Subordinated Default, which notice
incorporates a reasonably detailed description of such Subordinated Default.

Subordinated Indebtedness shall mean all of the obligations of Obligors
(including Subordinated Obligor) to Subordinated Creditors evidenced by the
Subordinated Purchase Agreement, the Subordinated Notes and all other amounts
now or hereafter owed by Obligors to Subordinated Creditors pursuant to the
Subordinated Indebtedness Documents.

Subordinated Indebtedness Documents shall mean the Subordinated Note(s),
Subordinated Purchase Agreement, and Warrants in favor of the Subordinated
Creditors, in each case, dated March 1, 2005, and all other documents and
instruments evidencing or pertaining to any portion of the Subordinated
Indebtedness, as amended, supplemented, restated or otherwise modified from time
to time as permitted hereunder.

2005 Notes means any Note or Notes issued pursuant to the 2005 Purchase
Agreement.

2.

Subordination of Subordinated Indebtedness to Senior Indebtedness.

2.1             Subordination. The payment of any and all of the Subordinated
Indebtedness hereby expressly is subordinated, to the extent and in the manner
set forth herein, to the Payment in Full of the Senior Indebtedness. Each holder
of Senior Indebtedness, whether now outstanding or hereafter arising, shall be
deemed to have acquired Senior Indebtedness in reliance upon the provisions
contained herein.

2.2             Restriction on Payments. Notwithstanding any provision of the
Subordinated Indebtedness Documents to the contrary and in addition to any other
limitations set forth herein or therein, no payment (whether made in cash,
securities or

 

 

3

60365220

 



 

other property or by set-off) of principal, interest or any other amount due
with respect to the Subordinated Indebtedness shall be made or received, and no
Subordinated Creditor shall exercise any right of set-off or recoupment with
respect to any Subordinated Indebtedness, until all of the Senior Indebtedness
is Paid in Full, provided however:

(i) subject to any adjustments or rights set forth in the Notes or any warrant,
Subordinated Obligor shall be permitted to make interest payments by means of
the issuance to any Subordinated Creditor of common stock of the Borrower, and

(ii) the Subordinated Obligor shall be permitted to make and Subordinated
Creditors shall be entitled to receive regularly scheduled principal and
interest payments on the Subordinated Indebtedness if an only if at the time of
such payment the Subordinated Indebtedness Payment Conditions (as defined below)
have been satisfied.

For purposes hereof, “Subordinated Indebtedness Payment Conditions” shall mean
prior to any payment on the Subordinated Indebtedness, the Subordinated
Creditors shall have received written notice (the “Subordinated Indebtedness
Confirmation Notice”) from the Agent and the Lenders confirming that to the
Agent’s and Lender’s knowledge, (i) no Event of Default or event which, with the
giving of notice or lapse of time or both, constitutes or would constitute an
Event of Default has occurred under or with respect to any of the Notes, (ii) no
Triggering Event or event which, with the giving of notice or lapse of time or
both, constitutes or would constitute a Triggering Event has occurred under or
with respect to any of the Notes, and (iii) no Maturity Date Acceleration Event
has occurred under or with respect to any of the 2005 Notes (the events set
forth in the preceding clauses (i) thru (iii), collectively, the “Payment
Conditions”). The Agent and the Lenders shall have the right to revoke any
Subordinated Indebtedness Confirmation Notice after the date such notice is
issued if the Payment Conditions are no longer being satisfied, whereupon no
payment (whether made in cash, securities or other property or by set-off) of
principal, interest or any other amount due with respect to the Subordinated
Indebtedness shall be made or received. If on or after April 30, 2007, the
Subordinated Creditors have not received the Subordinated Indebtedness
Confirmation Notice, the Subordinated Creditors shall have the right to submit a
written request (a “Request Notice”) to the Agent and the Lenders requesting
that the Agent and the Lenders confirm whether or not the Subordinated
Indebtedness Payment Conditions have been satisfied, provided, however, no more
than 1 such Request Notice may be sent in any 30 day period. If such Request
Notice is received by the Agent and the Lenders prior to 10:00 AM New York time
on any Business Day (including, without limitation, April 30, 2007), the Agent
and the Lenders shall respond to such Request Notice in writing no later than
3:00 PM New York time on the date such Request Notice is received. If such
Request Notice is received by the Agent and the Lenders after 10:00 AM New York
time, the Agent and the Lenders shall respond thereto no later than 3:00 PM New
York time the following Business Day.

2.3             Proceedings. In the event of any insolvency, bankruptcy,
receivership, custodianship, liquidation, reorganization, assignment for the
benefit of creditors or other

 

 

4

60365220

 



 

proceeding for the liquidation, dissolution or other winding up of any Obligor
or any of its Subsidiaries or any of their respective properties (a
“Proceeding”):

(i)              the Lenders shall be entitled to receive payment in full in
cash of the Senior Indebtedness before any Subordinated Creditor is entitled to
receive any payment upon the Subordinated Indebtedness, and Lenders shall be
entitled to receive for application in payment of such Senior Indebtedness any
payment or distribution of any kind or character, whether in cash, property or
securities or by set-off or otherwise, which may be payable or deliverable in
any such Proceedings in respect of the Subordinated Indebtedness;

(ii)            any payment or distribution of assets of any Obligor of any kind
or character, whether in cash, property or securities, by set-off or otherwise,
to which any Subordinated Creditor would be entitled pursuant to the
Subordinated Indebtedness but for the provisions hereof shall be paid by the
liquidating trustee or agent or other Person making such payment or
distribution, whether a trustee in bankruptcy, a receiver or liquidating trustee
or otherwise, directly to the Lenders until the Senior Indebtedness shall have
been Paid in Full, and each Subordinated Creditor acknowledges and agrees that
such payment or distribution may, particularly with respect to interest on
Senior Indebtedness after the commencement of a Proceeding, result in such
Subordinated Creditor receiving less than it would otherwise receive;

(iii)           each Subordinated Creditor hereby irrevocably (x) authorizes,
empowers and directs all receivers, trustees, debtors in possession,
liquidators, custodians, conservators and others having authority in the
premises to effect all such payments and deliveries, and each Subordinated
Creditor also irrevocably authorizes, empowers and directs, the Agent and the
Lenders until the Senior Indebtedness shall have been Paid in Full, to demand,
sue for, collect and receive every such payment or distribution, and (y) agrees
to execute and deliver to the Agent and the Lenders all such further instruments
confirming the authorization referred to in the foregoing clause (x); and

(iv)           each Subordinated Creditor hereby irrevocably authorizes,
empowers and appoints Agent and the Lenders (until the Senior Indebtedness shall
have been Paid in Full) as its agent and attorney in fact to (x) execute,
verify, deliver and file such proofs of claim upon the failure of any
Subordinated Creditor promptly to do so (and in any event prior to thirty (30)
days before the expiration of the time to file any proof) and (y) vote such
claims in any such Proceeding; provided that no holder of Senior Indebtedness
shall have any obligation to execute, verify, deliver and/or file any such proof
of claim or vote such claim. In the event the Agent or any Lender (or any agent,
designee or nominee thereof) votes any claim in accordance with the authority
granted hereby, such

 

 

5

60365220

 



 

Subordinated Creditor shall not be entitled to change or withdraw such vote.

The Senior Indebtedness shall continue to be treated as Senior Indebtedness and
the provisions hereof shall continue to govern the relative rights and
priorities of Lenders and the Subordinated Creditors even if all or part of the
Senior Indebtedness or the security interests securing the Senior Indebtedness
are subordinated, set aside, avoided or disallowed in connection with any such
Proceeding and the provisions hereof shall be reinstated if at any time any
payment of any of the Senior Indebtedness is rescinded or must otherwise be
returned by Agent, any Lender or any agent, designee or nominee of such holder.

2.4             Incorrect Payments. If any payment (whether made in cash,
securities or other property) not permitted under this Agreement is received by
any Subordinated Creditor on account of the Subordinated Indebtedness before all
Senior Indebtedness is Paid in Full, such payment shall not be commingled with
any asset of such Subordinated Creditor, shall be held in trust by such
Subordinated Creditor for the benefit of the Lenders and shall promptly be paid
over to the Lenders, or their respective designated representatives, for
application (in accordance with the Purchase Agreement, the Notes or the
Permitted Refinancing Loan Documents) to the payment of the Senior Indebtedness
then remaining unpaid, until all of the Senior Indebtedness is Paid in Full.

2.5             Sale, Transfer. No Subordinated Creditor shall sell, assign,
dispose of or otherwise transfer all or any portion of the Subordinated
Indebtedness (a) without giving prior written notice of such action to Agent,
(b) unless prior to the consummation of any such action, the transferee thereof
shall execute and deliver to Agent and the Lenders a joinder to this Agreement,
or an agreement substantially identical to this Agreement and acceptable to the
Lenders, in either case providing for the continued subordination and
forbearance of the Subordinated Indebtedness to the Senior Indebtedness as
provided herein and for the continued effectiveness of all of the rights of
Agent and Lenders arising under this Agreement and (c) unless following such
sale, assignment, pledge, disposition or other transfer, there shall either be
(i) no more than two more than the number of holders of Subordinated
Indebtedness on the date hereof or (ii) one Person acting as agent for all
holders of the Subordinated Indebtedness pursuant to documentation reasonably
satisfactory to Agent such that any notices and communications to be delivered
to Subordinated Creditors hereunder and any consents required by Subordinated
Creditors shall be made to or obtained from such agent and shall be binding on
each Subordinated Creditor as if directly obtained from such Subordinated
Creditor. In the event of a permitted sale, assignment, disposition or other
transfer, each Subordinated Creditor engaging in such sale, assignment,
disposition or other transfer, prior to the consummation of any such action,
shall cause the transferee thereof to execute and deliver to Agent and the
Lenders a joinder to this Agreement, or an agreement substantially identical to
this Agreement and acceptable to the Lenders, in either case providing for the
continued subordination and forbearance of the Subordinated Indebtedness to the
Senior Indebtedness as provided herein and for the continued effectiveness of
all of the rights of Lenders and Agent arising under this Agreement.
Notwithstanding the failure to execute or deliver any such agreement, the

 

 

6

60365220

 



 

subordination effected hereby shall survive any sale, assignment, disposition or
other transfer of all or any portion of the Subordinated Indebtedness, and the
terms of this Agreement shall be binding upon the successors and assigns of each
Subordinated Creditor, as provided in Section 10 below.

2.6             Legends. Until the Senior Indebtedness is Paid in Full, each of
the Subordinated Indebtedness Documents at all times shall contain in a
conspicuous manner the following legend:

“This Note and the indebtedness evidenced hereby are subordinate in the manner
and to the extent set forth in that certain Subordination Agreement (the
“Subordination Agreement”) dated as of May 31, 2005 among Galaxy Energy
Corporation, the Subordinated Creditors named therein, the Lenders named
therein, and Promethean Asset Management L.L.C, to the Senior Indebtedness (as
defined in the Subordination Agreement); and each holder of this Note, by its
acceptance hereof, shall be bound by the provisions of the Subordination
Agreement.”

2.7

Restriction on Action by Subordinated Creditors.

(a)             Until the Senior Indebtedness is Paid in Full and
notwithstanding anything contained in the Subordinated Indebtedness Documents,
the Purchase Agreement, the other Loan Documents or the Permitted Refinancing
Loan Documents to the contrary, no Subordinated Creditor shall, without the
prior written consent of Agent, agree to any amendment, modification or
supplement to the Subordinated Indebtedness Documents, the effect of which is to
(i) increase the maximum principal amount of the Subordinated Indebtedness or
rate of interest (or cash pay rate of interest) on any of the Subordinated
Indebtedness, (ii) change to an earlier date, any date upon which payments of
principal or interest on the Subordinated Indebtedness are due or otherwise
front load the amortization of any of the Subordinated Indebtedness, (iii)
change in a manner adverse to any Obligor or add any event of default or add or
make more restrictive any covenant with respect to the Subordinated
Indebtedness, (iv) change the redemption, prepayment or put provisions of the
Subordinated Indebtedness, (v) alter the subordination provisions with respect
to the Subordinated Indebtedness, including, without limitation, subordinating
the Subordinated Indebtedness to any other debt, (vi) shorten the maturity date
of any of the Subordinated Indebtedness or otherwise alter the repayment terms
of the Subordinated Indebtedness in a manner adverse to any Obligor, (vii) take
any liens in any assets of any Obligor or any of its Subsidiaries or any other
assets securing the Senior Indebtedness or (viii) obtain any guaranties or
credit support from any Person which is an affiliate of the Obligor, or (ix)
change or amend any other term of the Subordinated Indebtedness Documents if
such change or amendment would increase the obligations of any Obligor or confer
additional material rights on any Subordinated Creditor or any other holder of
the Subordinated Indebtedness in a manner adverse to any Obligor, Agent or
Lenders.

 

 

7

60365220

 



 

 

(b)             Until the Senior Indebtedness is Paid in Full, no Subordinated
Creditor shall, without the prior written consent of Agent, take or continue any
action, or exercise any rights, remedies or powers in respect of any of the
Subordinated Notes, the Subordinated Purchase Agreement or any other
Subordinated Indebtedness, or exercise or continue to exercise any other right
or remedy at law or in equity that such Subordinated Creditor might otherwise
possess, to collect any amount due and payable in respect of any Subordinated
Note or any of the other Subordinated Indebtedness, including, without
limitation, the acceleration of the Subordinated Indebtedness, the commencement
of any action to enforce payment or foreclosure on any lien or security
interest, the filing of any petition in bankruptcy or the taking advantage of
any other insolvency law of any jurisdiction (any of the foregoing, an
“Enforcement Action”). If any Subordinated Creditor shall attempt to take any
Enforcement Action or otherwise seek to collect or realize upon any of the
Subordinated Indebtedness in violation of the terms hereof, the holders of the
Senior Indebtedness may, by virtue of the terms hereof, restrain any such
Enforcement Action or other action, either in its own name or in the name of the
applicable Obligor.

(c)          Until the Senior Indebtedness is Paid in Full, any Liens of
Subordinated Creditors in the Collateral which may exist in breach of each
Subordinated Creditor's agreement pursuant to subsection 2.7(a)(vii) or Section
18 of this Agreement shall be and hereby are subordinated for all purposes and
in all respects to the Liens of Agent and Lenders in the Collateral, regardless
of the time, manner or order of perfection of any such Liens. In the event that
any Subordinated Creditor obtains any Liens in the Collateral in violation of
subsection 2.7(a)(vii) or Section 18 of this Agreement, Subordinated Creditors
(i) shall (or shall cause their agent to) promptly execute and deliver to Agent
such termination statements and releases as Agent shall request to effect the
release of the Liens of such Subordinated Creditor in such Collateral and (ii)
shall be deemed to have authorized Agent to file any and all termination
statements required by Agent in respect of such Liens. In furtherance of the
foregoing, each Subordinated Creditor hereby irrevocably appoints Agent its
attorney-in-fact, with full authority in the place and stead of such
Subordinated Creditor and in the name of such Subordinated Creditor or
otherwise, to execute and deliver any document or instrument which such
Subordinated Creditor may be required to deliver pursuant to this subsection
2.7(c).

3.             Continued Effectiveness of this Agreement; Modifications to
Senior Indebtedness. (a) The terms of this Agreement, the subordination effected
hereby, and the rights and the obligations of Subordinated Creditors, Agent and
Lenders arising hereunder, shall not be affected, modified or impaired in any
manner or to any extent by: (i) any amendment or modification of or supplement
to the Purchase Agreement, any other Loan Document or any Permitted Refinancing
Loan Document or any Subordinated Indebtedness Document; (ii) the validity or
enforceability of any of such documents; or (iii) any exercise or non-exercise
of any right, power or remedy under or in respect of the Senior Indebtedness or
the Subordinated Indebtedness or any of the instruments or documents referred to
in clause (i) above.

(b) Agent and Lenders may at any time and from time to time in their sole
discretion, renew, amend, refinance, extend or otherwise modify the terms and
provisions of Senior Indebtedness (including, without limitation, the terms and
provisions relating to the principal amount

 

8

60365220

 



 

outstanding thereunder, the rate of interest thereof, the payment terms thereof
and the provisions thereof regarding default or any other matter) or exercise
(or refrain from exercising) any of their rights under the Loan Documents, all
without notice to or consent from the Subordinated Creditors and without
incurring liability to any Subordinated Creditor and without impairing or
releasing the obligations of any Subordinated Creditor under this Agreement. No
compromise, alteration, amendment, renewal, restatement, refinancing or other
change of, or waiver, consent or other action in respect of any liability or
obligation under or in respect of, any terms, covenants or conditions of Senior
Indebtedness or the Loan Documents, whether or not in accordance with the
provisions of the Senior Indebtedness, shall in any way alter or affect any of
the subordination provisions hereof.

 

4.

Representations and Warranties.

(a)          Each Subordinated Creditor hereby represents and warrants (as to
itself and not as to any other Subordinated Creditor) to Agent and Lenders as
follows:

4.1             Existence and Power. Such Subordinated Creditor is duly
organized, validly existing and in good standing under the laws of the state of
its organization.

4.2             Authority. Such Subordinated Creditor has full power and
authority to enter into, execute, deliver and carry out the terms of this
Agreement and to incur the obligations provided for herein, all of which have
been duly authorized by all proper and necessary action and are not prohibited
by the organizational documents of such Subordinated Creditor.

4.3             Binding Agreements. This Agreement, when executed and delivered,
will constitute the valid and legally binding obligation of such Subordinated
Creditor enforceable in accordance with its terms.

4.4             Conflicting Agreements; Litigation. No provisions of any
mortgage, indenture, contract, agreement, statute, rule, regulation, judgment,
decree or order binding on such Subordinated Creditor or affecting the property
of such Subordinated Creditor conflicts with, or requires any consent which has
not already been obtained under, or would in any way prevent the execution,
delivery or performance of the terms of this Agreement. The execution, delivery
and carrying out of the terms of this Agreement will not constitute a default
under, or result in the creation or imposition of, or obligation to create, any
Lien upon the property of such Subordinated Creditor pursuant to the terms of
any such mortgage, indenture, contract or agreement. No pending or, to the best
of such Subordinated Creditor’s knowledge, threatened, litigation, arbitration
or other proceedings if adversely determined would in any way prevent the
performance of the terms of this Agreement.

4.5             No Divestiture. On the date hereof, such Subordinated Creditor
which is signatory hereto is the current owner and holder of its Subordinated
Note and all other Subordinated Indebtedness Documents.

 

 

9

60365220

 



 

 

4.6             Default under Subordinated Indebtedness Documents. On the date
hereof, no default exists under or with respect to the Subordinated Note held by
Subordinated Creditor or any of the other Subordinated Indebtedness Documents
applicable to such Subordinated Note.

(b)           Each Obligor hereby represents and warrants to Agent and Lenders
that the signatories to this Agreement under the heading “Subordinated
Creditors” constitute all of the holders of the Subordinated Notes and the other
Subordinated Indebtedness.

5.             Cumulative Rights, No Waivers. Each and every right, remedy and
power granted to Agent or Lenders hereunder shall be cumulative and in addition
to any other right, remedy or power specifically granted herein, in the Purchase
Agreement, the other Loan Documents or Permitted Refinancing Loan Documents or
now or hereafter existing in equity, at law, by virtue of statute or otherwise,
and may be exercised by Agent or Lenders, from time to time, concurrently or
independently and as often and in such order as Agent or Lenders may deem
expedient. Any failure or delay on the part of Agent or Lenders in exercising
any such right, remedy or power, or abandonment or discontinuance of steps to
enforce the same, shall not operate as a waiver thereof or affect Agent’s or
Lenders’ right thereafter to exercise the same, and any single or partial
exercise of any such right, remedy or power shall not preclude any other or
further exercise thereof or the exercise of any other right, remedy or power,
and no such failure, delay, abandonment or single or partial exercise of Agent’s
or Lenders’ rights hereunder shall be deemed to establish a custom or course of
dealing or performance among the parties hereto.

6.             Modification. Any modification or waiver of any provision of this
Agreement, or any consent to any departure by Agent or any Subordinated Creditor
therefrom, shall not be effective in any event unless the same is in writing and
signed by Agent and the holders of at least 51% of the then outstanding
principal balance of the Subordinated Note(s), and then such modification,
waiver or consent shall be effective only in the specific instance and for the
specific instance and for the specific purpose given. Any notice to or demand on
any Subordinated Creditor in any event not specifically required of Agent
hereunder shall not entitle any Subordinated Creditor to any other or further
notice or demand in the same, similar or other circumstances unless specifically
required hereunder.

7.             Additional Documents and Actions. Each Subordinated Creditor at
any time, and from time to time, after the execution and delivery of this
Agreement, upon the request of Agent and at the expense of Borrower, will
promptly execute and deliver such further documents and do such further acts and
things as Agent may request in order to effect fully the purposes of this
Agreement.

8.             Notices. Any notices, consents, waivers or other communications
required or permitted to be given under the terms of this Agreement must be in
writing and will be deemed to have been delivered: (i) upon receipt, when
delivered personally; (ii) upon receipt, when sent by facsimile (provided
confirmation of transmission is mechanically or electronically generated and
kept on file by the sending party); or (iii) one (1) Business Day after deposit
with a nationally recognized overnight delivery service, in each case properly
addressed to the party to receive the same. The addresses and facsimile numbers
for such communications shall be:

 

 

10

60365220

 



 

 

 

If to a Subordinated
Creditor:


                                                               
                                                               
Attention:
Telecopy:

with a copy to:


                                                               
                                                               
Attention:
Telecopy:

If to any Obligor:

Galaxy Energy Corporation
1331 17th Street, Suite 730

Denver, Colorado 80202
Attention: Marc E. Bruner
Telecopy: (303) 293-2417

 

with a copy to:

Dill Dill Carr Stonbraker & Hutchings, P.C.
455 Sherman Street, Suite 300

Denver, Colorado 80203
Attention: Fay M. Matsukage
Telecopy: (303) 777-3823

If to Agent:

Promethean Asset Management L.L.C.

750 Lexington Avenue

22nd Floor

New York, New York 10022

Attention: Robert J. Brantman

Telephone: (212) 702-5200

Facsimile: (212) 758-9620

with a copy to:

Katten Muchin Rosenman LLP
525 West Monroe Street
Chicago, Illinois 60661-3693
Attn: Mark D. Wood
Telecopy: (312) 577-8858

If to a Lender:

To the address of such Lender set forth on the Schedule I hereto

 

 

 

11

60365220

 



 

 

or, in the case of party named above, at such other address and/or facsimile
number and/or to the attention of such other person as the recipient party has
specified by written notice given to each other party five (5) days prior to the
effectiveness of such change. Written confirmation of receipt (A) given by the
recipient of such notice, consent, waiver or other communication, (B)
mechanically or electronically generated by the sender’s facsimile machine
containing the time, date, recipient facsimile number and an image of the first
page of such transmission or (C) provided by a nationally recognized overnight
delivery service shall be rebuttable evidence of personal service, receipt by
facsimile or deposit with a nationally recognized overnight delivery service in
accordance with clause (i), (ii) or (iii) above, respectively.

9.             Severability. In the event that any provision of this Agreement
is deemed to be invalid by reason of the operation of any law or by reason of
the interpretation placed thereon by any court or governmental authority, this
Agreement shall be construed as not containing such provision and the invalidity
of such provision shall not affect the validity of any other provisions hereof,
and any and all other provisions hereof which otherwise are lawful and valid
shall remain in full force and effect.

10.           Successors and Assigns. This Agreement shall inure to the benefit
of the successors and assigns of Agent and Lenders and shall be binding upon the
successors and assigns of Subordinated Creditors and Obligors.

11.           Counterparts. This Agreement may be executed in two or more
identical counterparts, all of which shall be considered one and the same
agreement and shall become effective when counterparts have been signed by each
party and delivered to each other party; provided that a facsimile signature
shall be considered due execution and shall be binding upon the signatory
thereto with the same force and effect as if the signature were an original, not
a facsimile signature.

12.

Defines Rights of Creditors; Subrogation.

(a)             The provisions of this Agreement are solely for the purpose of
defining the relative rights of Subordinated Creditors, Agent and Lenders and
shall not be deemed to (i) create any rights or priorities in favor of any other
Person, including, without limitation, any Obligor, (ii) amend any of the Loan
Documents or in any way waive any of the rights that the Agent and the Lenders
have against any Obligor under the Loan Documents, or (iii) waive any Event of
Default or Triggering Event under any of the Loan Documents even if Agent and
the Lenders have previously issued a Subordinated Indebtedness Confirmation
Notice.

(b)             Subject to the Payment in Full of the Senior Indebtedness, in
the event and to the extent cash, property or securities otherwise payable or
deliverable to the holders of the Subordinated Indebtedness shall have been
applied pursuant to this Agreement to the payment of Senior Indebtedness, then
and in each such event, the holders of the Subordinated Indebtedness shall be
subrogated to the rights of each holder of Senior Indebtedness to receive any
further payment or distribution in respect of or applicable to the Senior
Indebtedness; and, for the purposes of such subrogation, no payment or
distribution to the holders of Senior Indebtedness of any cash, property or

 

 

12

60365220

 



 

securities to which any holder of Subordinated Indebtedness would be entitled
except for the provisions of this Agreement shall, and no payment over pursuant
to the provisions of this Agreement to the holders of Senior Indebtedness by the
holders of the Subordinated Indebtedness shall, as between any Obligor, its
creditors other than the holders of Senior Indebtedness and the holders of
Subordinated Indebtedness, be deemed to be a payment by such Obligor to or on
account of Senior Indebtedness.

13.           Conflict. In the event of any conflict between any term, covenant
or condition of this Agreement and any term, covenant or condition of any of the
Subordinated Indebtedness Documents, the provisions of this Agreement shall
control and govern. For purposes of this Section 13, to the extent that any
provisions of any of the Subordinated Indebtedness Documents provide rights,
remedies and benefits to Agent or Lenders that exceed the rights, remedies and
benefits provided to Agent or Lenders under this Agreement, such provisions of
the applicable Subordinated Indebtedness Documents shall be deemed to supplement
(and not to conflict with) the provisions hereof.

14.           Statement of Indebtedness to Subordinated Creditors. Borrower will
furnish to Agent upon demand, a statement of the indebtedness owing from
Obligors to Subordinated Creditors, and will give Agent access to the books of
Obligors in accordance with the Purchase Agreement so that Agent can make a full
examination of the status of such indebtedness.

15.           Headings. The paragraph headings used in this Agreement are for
convenience only and shall not affect the interpretation of any of the
provisions hereof.

16.           Termination. This Agreement shall terminate upon the Payment in
Full of the Senior Indebtedness.

17.           Subordinated Default Notice. Subordinated Creditors and Borrower
each shall provide Agent with a Subordinated Default Notice upon the occurrence
of each Subordinated Default, and Subordinated Creditors shall notify Agent in
the event such Subordinated Default is cured or waived.

18.           No Contest of Senior Indebtedness or Liens; No Security for
Subordinated Indebtedness. Each Subordinated Creditor agrees that it will not,
and will not encourage any other Person to, at any time, contest the validity,
perfection, priority or enforceability of the Senior Indebtedness or Liens in
the Collateral granted to Agent and the Lenders pursuant to the Purchase
Agreement, the other Loan Documents or the Permitted Refinancing Loan Documents
or accept or take any collateral security for the Subordinated Indebtedness. In
furtherance of the foregoing, on the date hereof, each Subordinated Creditor
hereby represents and warrants that it has not taken or received a security
interest in, or lien upon, any asset of any Obligor, whether in respect of the
Subordinated Indebtedness or otherwise.

19.           Governing Law, Jurisdiction Waiver of Jury Trial. All questions
concerning the construction, validity, enforcement and interpretation of this
Agreement shall be governed by the internal laws of the State of New York,
without giving effect to any choice of law or conflict of law provision or rule
(whether of the State of New York or any other jurisdiction) that would cause
the application of the laws of any jurisdiction other than the State of New
York. Each

 

 

13

60365220

 



 

party hereby irrevocably submits to the exclusive jurisdiction of the state and
federal courts sitting in the City of New York, borough of Manhattan, for the
adjudication of any dispute hereunder or in connection herewith or with any
transaction contemplated hereby or discussed herein, and hereby irrevocably
waives, and agrees not to assert in any suit, action or proceeding, any claim
that it is not personally subject to the jurisdiction of any such court, that
such suit, action or proceeding is brought in an inconvenient forum or that the
venue of such suit, action or proceeding is improper. Each party hereby
irrevocably waives personal service of process and consents to process being
served in any such suit, action or proceeding by mailing a copy thereof to such
party at the address for such notices to it under this Agreement and agrees that
such service shall constitute good and sufficient service of process and notice
thereof. Nothing contained herein shall be deemed to limit in any way any right
to serve process in any manner permitted by law. EACH PARTY HEREBY IRREVOCABLY
WAIVES ANY RIGHT IT MAY HAVE, AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE
ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN CONNECTION HEREWITH OR ARISING OUT
OF THIS AGREEMENT OR ANY TRANSACTION CONTEMPLATED HEREBY.

20.           Waiver of Consolidation. Each Subordinated Creditor acknowledges
and agrees that (i) Obligors are each separate and distinct entities; and (ii)
it will not at any time insist upon, plead or seek advantage of any substantive
consolidation, piercing the corporate veil or any other order or judgment that
causes an effective combination of the assets and liabilities of Obligors in any
case or proceeding under Title 11 of the United States Code or other similar
proceeding.

 

[remainder of page intentionally left blank]



 

14

60365220

 



 

 

IN WITNESS WHEREOF, each Subordinated Creditor, each Obligor, Agent and each
Lender has caused this Agreement to be executed as of the date first above
written.

SUBORDINATED CREDITOR:

_________________________________

 

 

By: _______________________________

 

Name: ____________________________

 

Title:

_____________________________

 

 

SUBORDINATED CREDITOR:

_________________________________

 

 

By: _______________________________

 

Name: ____________________________

 

Title:

_____________________________

 

 

SUBORDINATED CREDITOR:

_________________________________

 

 

By: _______________________________

 

Name: ____________________________

 

Title:

_____________________________

 

 

OBLIGORS:

 

GALAXY ENERGY CORPORATION, a Colorado corporation

By:_______________________________

Name:_____________________________

Title: ______________________________

 

DOLPHIN ENERGY CORPORATION, a Nevada corporation

By:_______________________________

 

Name:_____________________________

 

Title: ______________________________

 

 

 

60365220

 



 

 

 

PANNONIAN INTERNATIONAL, LTD., a Colorado

 

corporation

 

By:_______________________________

Name:_____________________________

 

Title: ______________________________

 

 

AGENT:

PROMETHEAN ASSET MANAGEMENT L.L.C. in its capacity as agent for all Lenders

 

 

By: _______________________________

Name: ____________________________

 

Title:

____________________________

 



 

 

60365220

 



 

 

LENDERS:

HFTP INVESTMENT L.L.C.

By: Promethean Asset Management L.L.C.

Its:

Investment Manager

 

 

By:________________________________

Name:

Title:

 

 

GAIA OFFSHORE MASTER FUND,                 LTD.

By: Promethean Asset Management L.L.C.

Its:

Investment Manager

 

 

By:________________________________

Name:

Title:

 

 

 

CAERUS FUND LTD.

By: Promethean Asset Management L.L.C.

Its:

Investment Manager

 

 

By:________________________________

Name:

Title:

 

 

 

 

60365220

 



 

 

AG DOMESTIC CONVERTIBLES, L.P

By: Angelo, Gordon & Co., L.P.

Managing Member of the General Partner

 

 

By:________________________________

Name: Joe Wekselblatt

 

Title: Chief Financial Officer

 

 

AG OFFSHORE CONVERTIBLES, LTD.

By: Angelo, Gordon & Co., L.P.

Director

 

By:________________________________

Name:  Joe Wekselblatt

 

Title: Chief Financial Officer

 

 

LEONARDO, L.P.

By: Leonardo Capital Management, Inc.

Its: General Partner

By: Angelo, Gordon & Co., L.P

Its: Director

 

By:________________________________

Name:

Title:

 

 

 



 

60365220

 



 

 

Schedule of Subordinated Creditors

 

 

60365220

 



 

 

SCHEDULE I

NOTICE ADDRESS FOR LENDERS

 

 

 

 

60365220

 

 

 